Title: James Mather to Thomas Jefferson, 15 December 1810
From: Mather, James
To: Jefferson, Thomas


          
            Sir,
            New Orleans December 15th 1810.
          
           Mr Fromentin, Clerk of the House of Representatives Who was Sick in the Country having Come to Town, I have been enabled to obtain from him two Copies of the resolution of both houses dated the 19th January last expressing their thanks to you for the long faithful and important Services you have rendered to your Country during your Presidency; and also for having restored to the Public the use of the Batture of New Orleans.
          I Shall be Careful to enclose a duplicate in my next Communication by the fort Adams’ Mail, and forward the other one Now.
          I have the honor to be with high respect
          
            sir Your very obedient humble Servant
            
 Jas Mather Mayor
          
        